This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. 34,295

 5 DEANNA H.,

 6          Child-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 8 Lisa B. Riley, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Jane A. Bernstein, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Jorge A. Alvarado, Chief Public Defender
15 Albuquerque, NM

16 for Appellant


17                                 MEMORANDUM OPINION
 1 WECHSLER, Judge.

 2   {1}   Child Deanna H. appeals from the Children’s Court order revoking her

 3 probation and committing her to the Children, Youth and Families Department for a

 4 period not to exceed one year. This Court issued a calendar notice, proposing to

 5 reverse and remand to the Children’s Court for a new hearing on the State’s petition

 6 to revoke Child’s probation. The State filed a response to our notice stating that it

 7 “agrees with the Court’s proposal to reverse and remand for a new hearing on the

 8 petition to revoke [Child’s] probation.” Accordingly, for the reasons stated in our

 9 notice of proposed disposition, we reverse and remand for a new hearing on the

10 State’s petition to revoke Child’s probation.

11   {2}   IT IS SO ORDERED.


12                                                 ________________________________
13                                                 JAMES J. WECHSLER, Judge


14 WE CONCUR:


15 ________________________________
16 M. MONICA ZAMORA, Judge


17 ________________________________
18 J. MILES HANISEE, Judge



                                             2